Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election “without traverse and for search purposes only” of dsRNA duplexes in the reply filed on 2/14/22 is acknowledged.  
Nucleotide Sequence Disclosures
Communications filed on 4/15/22 as Remarks and Response to Notice to Comply to insert SEQ ID NO identifiers is acknowledged. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and claims benefit of U.S. Provisional Application 62/580,030, filed November 1, 2017.  
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 2/14/22 were filed before the mailing date of the first office action on 11/8/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	On pg. 10, 11 there are hyperlinks to NCBI and Macaque genomic sites. 

Claim Objections
Claim 24 objected to because of the following informalities:  The superscript adjacent to X in the structure appears like an omega but may signify a negative charge; the H in the hydroxyl is cut-off in the five carbon/nitrogen ring in the structure of claim 24; a clearer figure is recommended. The same structure on pg. 4 (line ~19-20) of the specification appears to be an appropriate reflection of the copy of claim 24. 
Claim 45, aHUS is recited twice. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44 and 45 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for systemic lupus erythmatosis and glomerulonephritis, does not reasonably provide enablement for diseases listed in claim 45: PNH, aHUS, NMO, MMN, MG; or, as recited in claim 44, provide enablement for a broad genus: a “disorder is a complement component C3-associated disease.”   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
When considering the scope of enablement, the Wands factors need to be reviewed, which poses whether the experimentation needed to practice the invention is undue or unreasonable.
Determining undue experimentation requires analysis of, but not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In the instant case: 
A) Claim 44 recites a broad method claim, “a disorder is a complement component C3-associated disease.”  Specification, pg. 19, includes a list that includes more than 20 diseases and includes general diseases, including neurological (Alzheimer’s), cardiovascular (atherosclerosis), immunological (systemic inflammatory response sepsis), and includes diseases recited in instant claim 45: PNH, aHUS, NMO, MMN, MG, C3 glomerulonephritis, and systemic lupus erythmatosis.  Thus, the breadth of the claims is interpreted comprising broad range of diseases noted on pg. 19 as complement-component C3-associated disease and including the ones listed in claim 45. 
B) The invention is a dsRNA agent targeting complement component C3. 
C) The state of the prior art:  SLE or lupus is an autoimmune disease that is characterized by multiple abnormalities of the immune system, and which results in widespread pathology of multiple organs, including skin, kidney, lungs and joints. However, currently there is no cure for lupus and the cause is unknown.  (my.clevelandclinic.org/health/diseases/4875-lupus, 4/19/21). PNH and aHUS is treated with eculizumab, an anti-C5 antibody (pg. 2, Spec).  Also, the characteristics for SLE is different from other diseases listed on pg. 19 of specification, for e.g. one prominent hallmark of Alzheimer’s disease are the toxic amyloid-β plaques; while multiple sclerosis is when the immune system attacks the myelin of the nervous system; while MMN’ etiology is associated “with elevated serum levels of IgM antibodies against ganglioside GM1” and many “MMN patients respond to IVIg [Intravenous immunoglobulin] therapy, the response is not universal or complete.” (Lawson and Arnold, Neuropsychiatric Disease and Treatment, 2014, pg. 569, pg. 572) Therefore, the etiology and pathophysiology vary between the diseases (there is no explanation in the specification of how C3 is associated with the diseases listed), and if treatments are available for the diseases noted, they vary and are not treated by a singular molecule. 
D) The level of skill in the art is high. 
E) The art of treating a disease is unpredictable.
F) The applicant has provided examples, in terms of amount of direction provided by the applicant, in Tables 5 (pg. 124, Specification) and Table 8 (pg. 132) demonstrating in vitro reduction in mRNA following transfection with C3 iRNAs. Table 10A provides in vivo results of mRNA reduction in mouse liver samples following C3 iRNAs treatment for 7 days. Example 4 (pg. 137) provides use of a MRL/lpr mouse model of systemic lupus erythematosus treated with C3 iRNAs every three weeks for a total of 17 weeks in 8-week old transgenic mice.  Serum samples were collected at various points, including pre-treatment.  Tables 11A provides results of reduction of C3 mRNA levels in liver and table 11B provides results of reduction of C3 protein levels in serum. At day 105, 90% of treated animals survived, while only 56.3% of the control survived.  (pg. 142) There were fewer histopathological changes in the kidneys of the treated vs. the control animals. (pg. 142).   
G) The existence of working examples is noted in above section. 
H) The level of experimentation required to demonstrate enablement in all diseases listed in even claim 45 would not be routine, since first, a method to treat any human disease is difficult and is not considered routine; second, obtaining and identifying an appropriate animal model that mimics the human disease is difficult and time consuming, and so far, even successful outcome in a model animal does not guarantee a successful outcome in a human diseases; third, the specification does not disclose how the instant claimed invention would treat, say a neurological disease, such as Alzheimer’s, which is not necessarily considered an immunological disease.  Further, Francois discloses that “even if high levels of transcript degradation or translational repression are achieved, sufficient C3 may still be produced to cause significant deleterious complement-mediated effects. In addition, therapeutic application of INAAs (inhibitory nucleic acid agents) has focused chiefly on inhibiting expression of proteins produced by the liver, as systemic delivery of INAAs to organs other than liver has proven challenging. While the liver is the source of most C3 in the body, C3 can also be produced outside the liver by a variety of cell types.” (paragraph 3, Francois, WO201875373)
Therefore, claims 44 and 45 are rejected since the specification does not enable any person in the skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope of these claims. 
112b

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26, 27, 64 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
MPEP 2173.05 is related to “Specific Topics Related to Issues Under 35 U.S.C.112(b) or Pre-AIA  35 U.S.C. 112, Second Paragraph” 
MPEP 2173.05(s) “Reference to Figures or Tables” states: 
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (Emphasis added). 
Here, claim 26 incorporates by reference to tables, specifically “nucleotide sequence of any of the agents listed in any one of Tables, 3, 4, 6, 7 and 9”. Since incorporation by reference is a necessity doctrine, not for applicant’s convenience, the claims are indefinite per MPEP 2173.05(s). 
The amendment may be overcome by eliminating the incorporation by reference and/or particularly reciting the claimed sequence identifier(s).
Claim 27 recites a “cell containing the dsRNA agent of claim 2.” The claim is indefinite regarding the origin of the cell, whether it is a cell of a living organism, which could be a human being with the cell with the dsRNA agent, or an isolated cell containing dsRNA agent.  
For purpose of compact prosecution, the claim will be interpreted as a recombinant host cell or isolated cell containing dsRNA. 
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 4, 8, 15, 18, 20, 21, 22, 23, 24, 25, 27, 29, 42, 49, 50, 52, 59, 60, 61, 62, 63 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Francois (WO2018075373, pub date 4/26/2018; priority date, 10/17/2016).  
Claim 2 of the instant application recites a dsRNA wherein the antisense comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the complement of nucleotides 4580-4660 of SEQ ID NO:1, a 80 nucleotide (nt) long sequence. This is the following sequence: (aaaaggaggatggaaagctgaacaagctctgccgtgatgaactgtgccgctgtgctgaggagaattgcttcatacaaaagt).  Dependent claim 59 recites that “at least 17 contiguous nucleotides” and claim 60 recites that “at least 19 contiguous nucleotides” have complementary to the above region of SEQ ID NO 1. Claim 61 recites “dsRNA agent of claim 2, wherein the antisense strand comprises at least 15 contiguous nucleotides from the complement of nucleotides 4631 to 4660 of SEQ ID NO: 1,” while claim 62 limitation is antisense strand “at least 17 contiguous nucleotides” and claim 63 limitation is “at least 19 nucleotides” that is complementary of nucleotides 4631-4660 of SEQ ID NO:1; the sequence is  gtgccgctgtgctgaggagaattgcttcatacaaaagt. 
Francois discloses “an INAA [inhibitory nucleic acid agent] that inhibits C3 expression comprises an antisense strand that is perfectly or substantially complementary to at least . . .. 15, 16, 17, 18 or 19 contiguous nucleotides of SEQ ID NO: 175: GAGAAUUGCUUCAUACAAA” (paragraph 582, pg. 214-216, WO2018075373, U substituted for T for RNA, underlined above).  Francois discloses an “approach to inhibiting C3 is to inhibit its expression through the use of inhibitory nucleic acid agents (INAAs) such as short interfering RNA (siRNA) and antisense oligonucleotides (ASOs).” (Paragraph 3, claim 27, WO2018075373) Paragraph 518 of Francois  discloses a double stranded siRNA may be 14-30 nucleotide in length. 

Claims 3, 4, 8, 15, 18, 20, 21, 22, 23, 24, 25, 27, 29, 42, 49, 50, 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Francois.
Francois teaches, in paragraph 33, “modified nucleotide” that includes modified internucleoside linkages and teaches embodiments where nucleic acid may comprise modified phosphate groups (e.g. phosphorothioate).  It also teaches that double-stranded nucleic acid may have one or more overhangs, e.g. 5’ and/or 3’ overhang(s). (paragraph 33, WO201875373); it teaches “a ligand (e.g. a targeting moiety or transduction domain) may be attached, e.g. at the 3’ end of the sense strand” (paragraph 525); it teaches “ligand is one or more GalNAc derivatives attached through a bivalent or trivalent branched linker” (paragraph 566); and teaches structure of instant claim 24 in paragraph 601, while paragraph 602 discloses wherein X is O or S, with most embodiments X is O.  Further Francois teaches the invention “relates to pharmaceutical grade compositions that comprise and/or deliver one or both of a long-acting compstatin analog and an INAA that inhibits expression of C3.” (paragraph 4)  Compstatin analog “have higher complement inhibiting activity than compstatin” (paragraph 69), and, therefore is a species of genus compstatin, thus the compstatin analog anticipates compstatin. As discussed above, Francois teaches a method of treating a subject having a disorder that would benefit from reduction of C3 expression. (paragraph 5).  Claim 1 of Francois teaches method of inhibiting complement activation using INAA that inhibits expression of C3 and a compstatin analog. Francois teaches subcutaneous administration (paragraphs 495, 615) and teaches that INAA is administered to subject between 0.01 mg/kg and 50 mg/kg (paragraph 614).  Francois teaches host cell and consider it to cells or cell lines that can be used as recipients for an exogenous nucleic acid (paragraph 37). 
Claim(s) 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borodovsky and Bettencourt, WO2015089368. (referred in IDS; it is recognized that the applicant/assignee are identical to the instant application, however, the publication date is prior to exceptions cited in 35 U.S.C. 102(b)(1))
	Borodovsky and Bettencourt teach the dsRNA of SEQ. ID NOs 1353/1410 and 1354/1411 (Table 5, duplex id AD-60153.1 and 60165.1, respectively, pg. 164, WO2015089368).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 3, 4, 8, 15, 20, 22, 27, 29, 35, 59, 60, 64 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 (c), 4, 7, 8, 12, 15, 19, 20, 23  of copending Application No. 17,405199(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 21(c) of the reference application recites a dsRNA inhibiting expression of C3 comprising antisense sequences listed in Tables 5 and 6, while claim 2 of the instant application recites dsRNA targeted to nts. 4580-4660 of SEQ ID NO:1, claims 59 and 60 recites at least 17 and 19 contiguous nucleotides, respectively, complementary to nucleotides 4580-4660 of SEQ ID NO: 1, and claim 64 recites SEQ ID NOs: 1353/1410 and 1354/1411.  Looking at the specification of the reference application for guidance regarding the specific dsRNA sequences encompassed by claim 21(c), it is clear that the Table 5 of specification on page 183 indicates that the dsRNA can be AD60165.1 (corresponding to instant SEQ ID NOs: 1353/1410) and AD60153.1 (corresponding to instant SEQ ID NOs: 1354/1411). SEQ ID NO: 1353 is a 21 nucleotide strand targeting positions 4611-4631, of SEQ ID NO: 1, which is within the nts. 4580-4660 of SEQ ID NO: 1 of instant claims 2, 59 and 60, while SEQ ID NO: 1410 is a 23 nucleotide strand. Further, Tables 5 and 6 provides that the dsRNA targets C3 sequence at various positions, including outside nts. 4580-4660 of SEQ ID NO:1.  Thus claim 21 (c) of the reference reads broader and fully encompasses the instant claims 2. Further, the nucleotides of the reference application are at least 21 nucleotide long, reading on instant claims 59 and 60. Thus, claim 21 (c) of the reference application reads on claims 2, 59, 60 and 64. 
Claim 4 of the reference application is drawn to dsRNA agent of claim 21, with each strand between 17-25 nucleotides.  Claim 2 of the instant applications recites that dsRNA comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides, while claim 15 recite nucleotide strand is no more than 30 nucleotides.  Claim 4 of the reference application reads on comprising at least 15 contiguous nucleotides and is no more than 30 nucleotides, as recited in the instant claims 2 and 15.   
Claim 7 of the reference application is drawn to dsRNA agent of claim 21, with substantially all nucleotides of sense and antisense are modified, while claim 8 of the reference application is drawn to dsRNA with all of the dsRNA nucleotides modified. Claim 3 of the instant application recites that dsRNA has at least one modified nucleotide, while claim 4 of the instant application recites that all of the nucleotides of dsRNA comprise a modification.  Claim 7 and 8 of the reference application reads on having at least one nucleotide modification and all of the nucleotides comprising a modification, as recited in claims 3 and 4 of the instant application.
Claim 15 of the reference application is drawn to dsRNA agent of claim 21, with at least one phosphorothioate or methylphosphonate internucleotide linkage. Claim 8 of the instant application recites a dsRNA comprises at least one phosphorothioate internucleotide linkage. Thus claim 15 of the reference application reads on the instant claim 8 of having at least one phosphorothioate internucleotide linkage.
Claim 12 of the reference application is drawn to dsRNA agent of claim 21, with ligand having an GalNAc derivative.  Claim 20 of the instant application recites a dsRNA comprising a ligand, while claim 22 recites that the ligand is a GalNac derivative.  Claim 12 of the reference application reads on both instant claims 20 and 22 of having a ligand and the ligand is a GalNac derivative. 
Claim 20 of the reference application is drawn to a pharmaceutical composition for inhibiting expression of a C3 gene, comprising dsRNA agent of claim 21.  Claim 29 of the instant application recites a pharmaceutical composition for inhibiting expression of C3 gene comprising dsRNA of claim 2.  Thus, claim 20 of the reference application reads on the instant claim 29 drawn to a pharmaceutical composition.
Claim 19 of the reference application recites isolated cell containing the dsRNA agent.  Instant claim 27 recites a cell containing the dsRNA agent.  Claim 19 of the reference application reads on the instant claim 27. 
Claim 23 of the reference application is drawn to a method of inhibiting C3 expression in a cell, contacting the cell with dsRNA agent and . . . thereby inhibiting expression of C3 gene in the cell. Claim 35 of the instant application recites a method of inhibiting C3 expression in a cell and inhibiting expression of the C3 gene in the cell.  Claim 23 of the reference application reads on the method claim of instant claim 35. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that MPEP 804 II B 2(a) states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)… The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art. Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim.

Allowable Subject Matter
	No claims are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEYUR A. VYAS whose telephone number is (571)272-0924. The examiner can normally be reached M-F 9am - 4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEYUR A VYAS/Examiner, Art Unit 1635                                                                                                                                                                                                        
/J. E. ANGELL/Primary Examiner, Art Unit 1635